Title: To James Madison from Giuseppe Ceracchi, 21 March 1795
From: Ceracchi, Giuseppe
To: Madison, James


Dear Sir
Home the 21 March 1795
Been wondered at the daley of the National Monumt suscription coming out, i called this morning upon the Gentilmen of the departements. Mesr. Randolph kindedly assured me that he would signe the papers as soon as they were send to him. Fifty of them signed only by Mr Wolcott are not gon farther till now, than to the Secretary of War office, by this may be consived that it would require a month more before the signature would been don. But much more wondered i have in hear Mr Bradford and Mr Boudinot spoke aiganst the projet, and representing it as the most redicelous and improper, and emploing all the documents of a lawior or a friar in expressing the narrow compas of there soll, i thought to hear the imploration of holy Ignorance descending from heven upon the people of America, as it was implored in Room last Year in contradiction of comun sense; Then i could not holpe to remarke that there resoning was contrary to the sanction they give to my Plan with there signatures, to which Mr Boudinot ansered that he did it as well as other Gentilmen, that did the same act, merely to encoreg my feling, and to give me some credit, fulisch and indiferent carrecter expressed in this sentiment of M: Boudinot make me belive that a plot of not uncomun Kind are agent the plan of National Monument for some other objet that i cant discover.
I am redy to decline of any farther attempt if you think it prudente, upon which i desire your oppinion. I am Sir with full respect Your Most Obt servt
Jos Cerrachi
